   Case 2:21-cv-04509-JFW-KES Document 15-15 Filed 08/02/21 Page 1 of 1 Page ID #:121


Chris Zhen

From:                Chris Zhen <chris.zhen@zhenlawfirm.com>
Sent:                Monday, June 28, 2021 7:02 AM
To:                  'm           a@gmail.com'
Subject:             Notice Of Lawsuit
Attachments:         LETTER TO KALYSTA MALLORY.pdf; 3 - EXHIBIT 1.pdf; 3 - EXHIBIT 2.pdf; 1 - Summons.pdf; 3 -
                     COMPLAINT.pdf


Dear Ms. Kalysta Mallory,

Please see letter and attachments. Please confirm receipt of this email within 7 days or by July 5, 2021. Email or phone
is preferred. Thank you.

‐
Chris


This email and any attachments may contain private, confidential, and privileged material for the sole use of the
intended recipient. Any review, copying, or distribution of this email (or its attachments) by others is prohibited. If you
are not the intended recipient, please contact the sender and delete the original and any copies of this email and its
attachments.

Chris J. Zhen
ZHEN LAW FIRM
Los Angeles, CA
chris.zhen@zhenlawfirm.com
213.935.0715




                                                              1
                                                      EXHIBIT 15
                                                        - 37 -
